RICHARDSON & PATEL LLP October 13, 2011 Submitted via EDGAR as Correspondence Ms. Jessica Dickerson Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Dais Analytic Corporation Amendment No. 1 to Registration Statement on Form S-1 Filed September 19, 2011 File No. 333-176894 Dear Ms. Dickerson: On behalf of Dais Analytic Corporation, (the “Company”), set forth below are the Company’s proposed response to comments received from the staff (“Staff”) of the Securities and Exchange Commission in the letter dated October 7, 2011.We have reproduced the Staff’s comment in bold type for your convenience and have followed the comment with the Company’s proposed response.References in this letter to “we”, “our”, or “us” mean the Company or its advisors, as the context may require. Prospectus Cover Page 1. We note your statement that you will not complete the offering if your application for listing of your common stock on the NYSE AMEX Equities is not approved. Please disclose whether you will complete the reverse stock split if your application is not approved. The Company has disclosed on both the prospectus cover page and in the risk factors that it will not complete the reverse stock split if its application to NYSE AMEX is not approved. 2. We note that you are registering warrants to be issued to the underwriter as well as the underlying common stock. Please note that, even though this registration statement covers the issuance of the underlying common stock to the underwriter upon exercise of the warrant, you should file a post-effective amendment to this registration statement for any resales of these securities. Please see the staff’s Securities Act C&DI Question 139.05. Please confirm your understanding. The Company understands that even though this registration statement covers the issuance of the underlying common stock to the underwriter upon exercise of the warrant, it should file a post-effective amendment to this registration statement for any resales of these securities. Ms. Jessica Dickerson Securities and Exchange Commission Re: Dais Analytic Corporation October 13, 2011 Page 2 Summary Financial Data, page 14 3. We note you provide pro-forma EPS information on page 14; however, it appears your pro-forma disclosures reflect more than the anticipated 10-for-1 reverse stock split.Please amend your registration statement to provide pro-forma EPS information, for all periods presented, that only reflects the impact of the anticipated reverse stock split. If you elect to present any other pro-forma EPS information, please label it, “pro-forma, as adjusted,” and only present it for the latest fiscal year and current interim period. Please ensure you provide sufficient information to facilitate investors’ understanding of your calculations of pro-forma, as adjusted EPS, including the impact of each adjustment to the numerator and denominator of your calculations. The Company has revised the pro-forma EPS information for all periods presented that only reflects the impact of the anticipated reverse stock split. Use of Proceeds, page 32 4. Please describe the use of the proceeds you received for issuing the convertible promissory notes to Platinum Montaur Life Sciences, LLC. Refer to Instruction 4 to Item 504 of Regulation S-K. In this regard, we note the Amended and Restated Convertible Promissory Note, dated March 22, 2011 and the Secured Convertible Promissory Note, dated March 22, 2011, filed as Exhibits 10.2 and 10.8, respectively, to the Form 8-K filed on March 28, 2011. The Company disclosed that the use of the proceeds from the convertible promissory notes to Platinum Montaur Life Sciences, LLC was for working capital, research and development expenses and general corporate purposes. Dilution, page 83 5. We note your disclosure on page 83 that your net tangible book value as of June 30, 2011, after giving effect to the anticipated 10-for-1 reverse stock split, was ($0.47); however, it is unclear how you determined this amount based on your June 30, 2011 balance sheet. Please reconcile your calculation to your interim balance sheet. In addition, given that the public offering price per share you use to calculate dilution on page 84 is the offering price per share on a post-split basis, it is unclear why you begin your calculation with ($0.05), since you indicate this is your net tangible book value per share as of June 30, 2011 without giving effect to the anticipated reverse stock split.
